Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is issued in response to amendment filed 12/22/2020.
	Claims 1-4, 6-7, 11, 13-15, 17, 19, 21, 23, 27-28, 30-34, 36-43, were directly and indirectly amended. Claims 5, 8-10, 12, 16, 18, 20, 22, 29, 32-33 were canceled. No Claims were added.
	Claims 1-4, 6-7, 11, 13-15, 17, 19, 21, 23, 27-28, 30-34, 36-43 are pending.

Response to Arguments
Applicant's arguments filed 12/22/2020 have been fully considered but they are not persuasive.

Applicant stated in the remarks page 1, claims 1-7, 11, 13-15, 17, 19, 21, 23, 27, 28, 30, 31, 34, and 36-43 are currently pending.
Examiner disagrees. Claims 1-4, 6-7, 11, 13-15, 17, 19, 21, 23, 27-18, 30-31, 34, 36-43 are pending/rejected. Claims 5 was canceled. 
Regarding Claim 1, applicant argues Huang “makes no mention of any of the listed qualities recited in claim 1”.
Examiner disagrees. Huang disclose the method of scoring the quality of images based on the analysis performed by the content analyzer and assigning score the each photo which corresponds to re qualities recited in claim 1, based on textual within the frame which corresponds to image text. 

Examiner disagrees. The MPEP contains no such requirement. It is presumed that if an examiner quotes from an English text paragraph of the prior art, that the applicant is capable finding that paragraph and reading it. This is not an argument related to patentability of the claims. 
Regarding Claim 1, Applicant argues the Huang fail to disclose assigning scores to image framed based on the claimed “image quality”.
Examiner disagrees. Huang as shown in Para. 0019 disclose a method of scoring images base on the quality of composite image which corresponds to the claimed limitation assign to each photo of the plurality of photos respective image quality score based on analyzing an image quality of each photo and Para. 27, wherein the method of assigning score to the photo corresponds to determining the quality of each photo, Huang.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, and 13-14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (Huang hereinafter) US Patent Application Publication No. 20140369627 filed April 22, 2014 in view of Bosworth et al. (Bosworth hereinafter) US Patent Application publication No. 20130104080 filed Oct. 19, 2011 and published April 25, 2013.
	
Regarding Claims 1, 13, Huang discloses a system for identifying unwanted photos on a user device, associated with a user, comprising: 
at least one processor; 
a display; and
memory (Fig. 1A, step 115, Para. 24, Huang), the memory containing instructions that, when executed, cause the at least one processor to:
identify a plurality of photos based on accessing the memory of the user device (Fig. 3, step 107, wherein the camera corresponds to memory of the user device, Para. 31, and Para. 26, wherein the content analyzer corresponds to scanning, Huang);
assign to each photo of the plurality of photos respective image quality score based on analyzing an image quality of each photo (Para. 27, wherein the method of assigning score to the photo corresponds to determining the quality of each photo, Huang), wherein the image quality is determined by at least one of blurriness, lighting, diversity of image colors, image sharpness, inclusion of image text and a landscape or background of the photo (Para. 0048, wherein the 
tag one or more photos of the plurality of photos for deletion based on their respective image quality score and based on analyzing a history of photo deletion on the user device be the user (Para. 21, wherein the user preference corresponds to user history since it is a user selection, Fig. 4, Para. 33, Huang); and 
display to the user a summary of proposed photos for deletion that include the tagged one or more photos of the plurality of photos (Fig. 4, Para. 37, Huang). Huang discloses all the limitations as stated above. However, Huang doesn’t explicitly disclose wherein the user inputs includes inputs from both the user specifically and many users. On the other hand, Bosworth disclose a user input as shown in Para. 0021, wherein the image attributes corresponds to user input other users metadata corresponds to other users input and the user comment corresponds to users input since it provided by tagged user in the social network. It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to incorporate Bosworth teaching in the Huang system. Skilled artisan would have been motivated to make such modification to improve the posted image based in the measurement of popularity as shown in Para. 0028, Bosworth.
Regarding Claims 2, 14, Huang in view of Bosworth discloses a system wherein:
the image quality of each photo is determined by at least one of:
image sharpness, lighting, diversity of colors in the photo, whether the photo contains faces, size of faces in the photo, whether the photo contains landscape or scenery, whether the photo contains text or specific objects, or any combination of these criteria (Para. 45, and Para. 48, Huang);

(a) the photos tagged for deletion can be deleted all at once (Para. 37, wherein the delete the digital photos corresponds to delete all at once, Huang).
(b)    the photos tagged for deletion are presented to the user one by one for deletion (Fig. 4, Huang), or
(c)    some photos tagged for deletion are deleted all at once, and others are deleted after user review (Para. 37, Huang).
	Regarding Claim 3, Huang in view of Bosworth discloses a system the instructions further causing the processor to: 
determine an extent of interaction of the user with each photo of the plurality of photos (Para. 21, wherein the user editing corresponds to interaction, Huang); and 
assign to each photo a user interaction score based on the extent of interaction, wherein the tagging the one or more photos for deletion is based at least in part on the user interaction score ( Fig. 4, steps  400a-d, Para. 27, Huang).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 4-7, 11, 15, 17, 19, 21, 23, 27-28, 30-31, and 34  is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (Huang hereinafter) US Patent Application Publication No. 20140369627 filed April 22, 2014 in view of Bosworth et al. (Bosworth hereinafter) US Patent Application publication No. 20130104080 filed Oct. 19, 2011 and published April 25, 2013 and further in view of Pacurariu et al. (Pacurariu hereinafter) US Patent Application Publication No. 20150243325 filed Feb. 24, 2014.

Regarding Claims 4, 15 Huang in view of Bosworth discloses all the limitations as stated above. However, the combination of Huang in view of Bosworth is silent with respect to a system wherein the extent of the interaction of the user with each photo is determined by at least one of:
the number of times the user has viewed each photo, the extent of time the user has watched each photo, the number of times the user has sent or posted the photo, whether a user has deleted the photo, selection of a photo as favorite by the user, or any combination of these criteria. On the other hand, Pacurariu discloses the number of times the user has viewed each photo, the extent of time the user has watched each photo, the number of times the user has sent or posted the photo, whether a user has deleted the photo, selection of a photo as favorite by the user as shown in Para. 112, Para. 71, and Para. 86, wherein the share corresponds to post. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Pacurariu teaching in the Huang in view of Bosworth system. Skilled artisan would have been motivated to make such modification to allow the user to monitor, arrange and share photos with other users.

Assign to each photo, of the plurality of photos, a respective image properties score (Para. 35, Huang);
wherein the respective image properties score of each photo is based on at least one of:
time the photo was taken, location where the photo was taken, the folder the photo is stored in on the user device (Para. 52, Pacurariu), identification of people in the photo, length of a video, time of day the photo was taken (Para. 54, Pacurariu), whether the photo was taken at a place of interest, whether the photo was taken using the device's camera, whether the photo is a screenshot, number of photos taken during a window of time close to the photo's time and date, whether the photo was taken at a special event, whether the photo was taken at a specific location, or any combination of these criteria (Para. 66, wherein the thumbnail corresponds to the information related to a photo, Pacurariu).
Regarding Claim 7, 19, 21, the combination of Huang in view of Bosworth and further in view of Pacurariu discloses a system the instructions further causing the at least one processor to:
(i) assign to each photo of the plurality of photos a user profile score, wherein the tagging photos for removal is based, at least in part, on the user profile score; or
(ii)    assign to each photo a user profile score, wherein the tagging photos for removal is based, at least in part, on the user profile score, and wherein the user profile score is based upon, at least one of: 
where the user lives, where the user works, photographic habits of the user, user preferences regarding style of photos, number of photos the user usually takes in a defined time 
whether the user prefers landscape photos or portrait photos, whether a photo was taken at a favorite location of the user, whether the photo taken with favorite people of the user, or any combination of these criteria;
Regarding Claim 11, 23, the combination of Huang in view of Bosworth and further in view of Pacurariu discloses a system wherein the instructions causing the at least one processor to analyze the history of the photo deletions is further based on:
(i) storing user selections as to whether to keep or delete photos, and analyze the user selections to predict the user's photo selection preference whether to keep or delete a nest photo  (Para. 21, Para. 26, wherein the content analyzer corresponds to scanning, Huang).
Regarding Claim 27, the combination of Huang in view of Bosworth and further in view of Pacurariu discloses a system said instructions further causing the at least one processor to:
tag some photos of the one or more photos tagged for deletion as requiring user review, based, at least in part, on the image quality score, and 
presenting a summary of said the tagged photos requiring the user review to the user (Para. 52, Pacurariu).
Regarding Claim 28, the combination of Huang in view of Bosworth and further in view of Pacurariu discloses a system wherein at least one of:
	some of the one or more photos tagged for deletion are similar to, or duplicates of, other photos.
and said instructions further causing the at least one processor to display all photos similar to, or 

Regarding Claim 30, the combination of Huang in view of Bosworth and further in view of Pacurariu discloses a system the instructions further causing the at least one processor to at least one of:
identify overly long videos, based on defined criteria (Para. 12, Pacurariu); 
tag the overly long videos for removal; and 
displaying to the user a summary of proposed overly long videos for removal; or
identify any photo of the plurality of photos that is a screenshot; select the identified photo that is a screenshot for review based on a set of predetermined rules; and 
display, to the user, the identified photo for review before deletion (Para. 66, Pacurariu)
Regarding Claims 31, the combination of Huang in view of Bosworth and further in view of Pacurariu discloses a system wherein at least one of:
the image quality score is a sum of weighted component scores, the components
including a blurriness score, a darkness score, a colorfulness score and a number of visible faces
score, wherein the blurriness score measures the exactness of edges in the photo, and the colorfulness score measures the diversity of hues in the photo.
Regarding Claim 34, the combination of Huang in view of Bosworth and further in view of Pacurariu discloses a system wherein a photo is tagged for removal if at least one of the following is true:
(i)    it is one of the 5% most blurry photos for that user;

it is one of the photos in the bottom 5% of overall image quality for that user.
Regarding Claim 36, the combination of Huang in view of Bosworth and further in view of Pacurariu discloses a system wherein the analysis of the user selection includes;
comparing the user selections with proposals for deletion of the same photos (Para. 21, wherein the user preference corresponds to the user selection and Para. 26, wherein the detection of certain facial expression corresponds to proposal for deletion, Huang); and 
modifying a scoring on which the proposals for deletion is based (Para. 27, Huang).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Point of Contact



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA A AL- HASHEMI whose telephone number is (571)272-4013.  The examiner can normally be reached on 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANA A AL- HASHEMI/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        March 4, 2021